Citation Nr: 1532437	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a foot disorder, to include pes planus and hallux valgus.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

6.  Entitlement to an initial evaluation in excess of 20 percent for left ankle tendinosis. 

7.  Entitlement to an initial evaluation in excess of 10 percent for right ankle tendinosis. 

8.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD). 

9.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

10.  Entitlement to an effective date earlier than April 29, 2008 for the grant of service connection for DJD of the right knee.

11.  Entitlement to an effective date earlier than December 28, 2009 for the grant of service connection for left ankle tendinosis. 

12.  Entitlement to an effective date earlier than December 28, 2009 for the grant of service connection for right ankle tendinosis. 

13.  Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for GERD.

14.   Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for PFB.

15.  Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for right wrist tendinosis.

16.  Entitlement to an effective date earlier than May 13, 2009 for the grant of service connection for thoracic spondylosis with lumbar spine strains.

17.  Entitlement to an effective date earlier than May 13, 2009 for the grant of service connection for residual arthritis, status post left shoulder rotator cuff tear.

18.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Army and Army Reserve with active duty from June 1985 to August 1985, June 1986 to August 1986, and April 1996 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, May 2009, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin; and August 2010 and June 2011 rating decisions by the VARO in Reno, Nevada.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record contains different diagnoses of psychiatric disorders, the Board has recharacterized the Veteran's psychiatric claim as a claim for service connection for an acquired psychiatric disorder, claimed as depression.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington D.C. in May 2015.  A transcript of the hearing is associated with the claims file. 

At his May 2015 Board hearing, the Veteran raised the issue of an increased rating for his service-connected for thoracic spondylosis with lumbar spine strains.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left knee disorder, service connection for a foot disorder, to include pes planus and hallux valgus, service connection for a left eye disorder, service connection for an acquired psychiatric disorder, claimed as depression, an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee, an initial evaluation in excess of 20 percent for left ankle tendinosis, an initial evaluation in excess of 10 percent for right ankle tendinosis, an initial compensable evaluation for GERD, an initial compensable evaluation for PFB, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran did not appeal prior October 1999 and December 2001 rating decisions denying service connection for a right knee condition, and those rating decisions are final.

2.  The Veteran's request to reopen his previously denied claim for entitlement to service connection for a right knee condition was received by VA on April 29, 2008.  There is no document in the claims file dated prior to April 29, 2008, which can be construed as a claim, formal or informal, for entitlement to service connection for a right knee condition.

3.  An original claim for service connection for left ankle and right ankle tendinosis was received on December 28, 2009; VA received no communication that constituted a formal or informal claim for service connection for left ankle and right ankle tendinosis prior to December 28, 2009.

4.  An original claim for service connection for a stomach condition, shaving bumps, and a right wrist condition was received on May 18, 2009; VA received no communication that constituted a formal or informal claim for service connection for a stomach condition, shaving bumps, and a right wrist condition prior to May 18, 2009.

5.  An original claim for service connection for a lower back condition and a shoulder condition was received on May 13, 2009; VA received no communication that constituted a formal or informal claim for service connection for a lower back condition and a shoulder condition prior to May 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 29, 2008 for the grant of service connection for DJD of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than December 28, 2009 for the grant of service connection for left ankle tendinosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date earlier than December 28, 2009 for the grant of service connection for right ankle tendinosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date earlier than May 18, 2009 for the grant of service connection for GERD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for an effective date earlier than May 18, 2009 for the grant of service connection for PFB have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  The criteria for an effective date earlier than May 18, 2009 for the grant of service connection for right wrist tendinosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The criteria for an effective date earlier than May 13, 2009 for the grant of service connection for thoracic spondylosis with lumbar spine strains have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

8.  The criteria for an effective date earlier than May 13, 2009 for the grant of service connection for residual arthritis, status post left shoulder rotator cuff tear have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial effective dates assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to claims for earlier effective dates.

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date-Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with his claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  38 C.F.R. § 3.156(b).

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

Earlier Effective Date for Service Connection for Right Knee DJD

The Veteran submitted an April 1999 Veteran's Application for Compensation or Pension (VA Form 21-526), seeking service connection for a right knee condition.  Service connection for a right knee condition was denied in a June 1999 rating decision.  Following the receipt of additional service treatment records, the RO issued another rating decision denying service connection for a right knee condition in October 1999.  The Veteran did not appeal the October 1999, and it became final.

In September 2001, the RO notified the Veteran and informed him that due to a change in the law (Veterans Claims Assistance Act of 2000), his claim for service connection for a right knee condition was being reconsidered.  In December 2001, the RO again denied the Veteran's claim for service connection for a right knee condition.  The Veteran did not appeal the December 2001 rating decision, and it became final.

On April 29, 2008, the Veteran submitted a request to reopen his claim for service connection for a "left knee condition," which he later clarified was a request to reopen his claim for service connection for a right knee condition.  In a December 2008 rating decision, the RO reopened the Veteran's claim, and then denied service connection for a right knee strain.  The Veteran filed a notice of disagreement (NOD) in January 2009, and following a February 2009 VA examination, service connection for right knee DJD was granted in a May 2009 rating decision, and an evaluation of 10 percent was assigned effective April 29, 2008, the date of receipt of his claim to reopen.  

The Board notes that the October 1999 and December 2001 rating decisions, denying the Veteran's original claim for service connection for a right knee condition, are final based on the evidence of record at the time, and are not subject to revision in the absence of clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the October 1999 and December 2001 rating decisions.  

The date of receipt of the instant claim to reopen is April 29, 2008.  There is no evidence or correspondence in the record that might be construed as a claim to reopen since the October 1999 and December 2001 rating decisions.  Therefore, April 29, 2008 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the grant of service connection for DJD of the right knee in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r). 

The Board acknowledges the Veteran's subsequent contentions that he did not live at the Wisconsin address where his correspondence was sent in 1999 and 2001 and instead was living in Georgia at the time.  The Veteran has also contended that his estranged wife was angry with him and did not give him any information.  The record reflects that the Veteran listed the Wisconsin address as his home address in his April 1999 claim for service connection for a right knee condition.  There is nothing in the record which indicates that the mail was returned as undeliverable or that the Veteran notified VA of a change in address during this time.  The duty to assist is not a one-way street, and it is ultimately the responsibility of the Veteran to notify VA of any changes of address at that time.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that April 29, 2008, the date of receipt of the request to reopen the claim for service connection for a right knee condition, is the proper effective date for the grant of service connection for DJD of the right knee.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Earlier Effective Date-Other Claims

Regarding the claims for earlier effective dates for left ankle and right ankle tendinosis, the record reflects that on December 28, 2009, the Veteran contacted VA and requested start a claim for a bilateral ankle condition.  In an August 2010 rating decision, service connection for granted for left ankle tendinosis and a 20 percent rating was assigned effective December 29, 2009 and for right ankle tendinosis and a 10 percent rating was assigned effective December 28, 2009.  

Regarding the claims for earlier effective dates for GERD, PFB, and right wrist tendinosis, the record reflects that on May 18, 2009, the Veteran contacted VA and requested start a claim for a stomach condition, shaving bumps, and a right wrist condition.  The August 2010 rating decision granted service connection for GERD and a noncompensable rating was assigned, for PFB and a noncompensable rating was assigned, and service connection for right wrist tendinosis and a 10 percent rating was assigned.  All three disabilities were assigned an effective date of May 18, 2009.  

Regarding the claims for earlier effective dates for thoracic spondylosis with lumbar spine strains and residual arthritis, status post left shoulder rotator cuff tear, the record reflects that on May 13, 2009, the Veteran submitted a statement in which he indicated that he wished to file a claim for service connection for a lower back condition and a bilateral shoulder condition.  The August 2010 rating decision granted service connection for thoracic spondylosis with lumbar spine strains and assigned a 20 percent evaluation effective May 13, 2009 and service connection for residual arthritis, status post left shoulder rotator cuff tear and assigned a 10 percent evaluation effective May 13, 2009.  

The Veteran contends that earlier effective dates are warranted for all these conditions, because his April 1999 VA Form 21-526, filed at the time of separation from service in April 1999, directed the RO to refer to medical records attached with respect to claims for service connection; and that since he was treated for these conditions while in service, the VA Form 21-526 should have been construed as a claim for service connection for these conditions.  As a result, the Veteran contends that he should be granted an effective date for these conditions back to the day following his separation from service.

At his May 2015 Board hearing, the Veteran stated that he had too many conditions to list on his April 1999 VA Form 21-526 so he wrote "see medical records attached," and since his ankle condition was part of the medical records, it should be considered as a claim for service connection at that time.  The Veteran's April 1999 VA Form 21-526 shows that under the section requesting a description of the "nature of sickness, disease or injuries for which this claim is made and date each began," the Veteran stated "right knee hurts while seating & running I hurt knee while in Army right knee hurts while during P.T. has Patellar tendinitis."  Under the section asking whether he received any treatment for his described disability while in service, the Veteran wrote "see medical records atch."  

It is clear that in his April 1999 VA Form 21-526, the Veteran specifically identified a right knee condition for which he was seeking service connection.  As stated above, when asked to describe the "nature of sickness, disease or injuries for which this claim is made and date each began," the Veteran did not identify any disabilities other than a right knee condition, and did not include any intent to seek other claims for service connection.  The fact that the Veteran wrote "see medical records atch" in the section of the form asking for information on treatment of the described right knee disability in service does not demonstrate an intent to seek service connection for any other disabilities.  A previously indicated, there must be some intent by the claimant to apply for the benefit.  While VA is required to identify and act on informal claims for benefits, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Despite the Veteran's current contentions, the Veteran's April 1999 VA Form 21-526 cannot be considered claims for service connection for a bilateral ankle condition, a stomach condition, shaving bumps, a right wrist condition, a low back condition, and a shoulder condition.  

Consequently, after a review of the record, the Board finds that prior to December 28, 2009, there were no prior documents that might be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for a bilateral ankle condition.  38 C.F.R. § 3.1(p).  Prior to December 28, 2009, the Veteran advanced contentions relating to claims for other specific disabilities, including a right and left knee condition, a foot condition, a left eye condition, a back condition, a shoulder condition, shaving bumps, depression, a stomach condition, and high blood pressure.  However, he did not assert entitlement to service connection for a bilateral ankle condition.  The Board also finds that prior to May 18, 2009, there were no prior documents that might be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for GERD, PFB, and right wrist tendinosis; and that prior to May 13, 2009, there were no prior documents that might be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for thoracic spondylosis with lumbar spine strains and residual arthritis, status post left shoulder rotator cuff tear.  38 C.F.R. § 3.1(p).  

The Veteran's service treatment records show the Veteran having suffered a right ankle sprain in July 1985 and ankle swelling in November 1996; having PFB in November 1998; lower back pain and back spasms from an injury suffered jumping off a truck in March 1997, and back pain in October 1997; a left shoulder contusion in September 1998; a right wrist contusion in April and May 1996.  The Veteran was also noted to have chronic wrist pain in October 1996.  The service treatment records also show that in 1998, the Veteran complained of various stomach problems, burning esophagus, and heartburn, and "prob. GERD" was noted in August 1998.  However, despite medical evidence showing the presence of a disability, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Unfortunately, absent a claim, formal or informal, there is no basis on which to grant an earlier effective date prior to December 28, 2009 for left ankle tendinosis and right ankle tendinosis; an earlier effective date prior to May 18, 2009 for GERD, PFB, and right wrist tendinosis; and an earlier effective date prior to May 13, 2009 for thoracic spondylosis with lumbar spine strains and residual arthritis, status post left shoulder rotator cuff tear.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to earlier  effective dates for the grant of service connection for left ankle tendinosis, right ankle tendinosis, GERD, PFB, right wrist tendinosis thoracic spondylosis with lumbar spine strains, and residual arthritis, status post left shoulder rotator cuff tear, are denied.  38 U.S.C.A §5107.







ORDER

Entitlement to an effective date earlier than April 29, 2008 for the grant of service connection for DJD of the right knee is denied.

Entitlement to an effective date earlier than December 28, 2009 for the grant of service connection for left ankle tendinosis is denied.

Entitlement to an effective date earlier than December 28, 2009 for the grant of service connection for right ankle tendinosis is denied.  

Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for GERD is denied.  

Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for PFB is denied.  

Entitlement to an effective date earlier than May 18, 2009 for the grant of service connection for right wrist tendinosis is denied.  

Entitlement to an effective date earlier than May 13, 2009 for the grant of service connection for thoracic spondylosis with lumbar spine strains is denied.  

Entitlement to an effective date earlier than May 13, 2009 for the grant of service connection for residual arthritis, status post left shoulder rotator cuff tear is denied.  


REMAND

Service Connection for Left Knee Disorder

The Veteran contends that his current left knee disorder is a result of his active duty service, and also contends that it was caused or aggravated by his service-connected right knee disorder.  The records reflects that the Veteran last underwent a VA examination regarding his left knee is February 2009.  The examiner found that the Veteran had mild DJD of the left knee, and opined that it was less likely than not that his current left knee condition was directly caused by or permanently aggravated by his time in service.  The examiner also noted that there was no evidence that it was aggravated by his right knee condition.  The examiner stated there was no evidence that the Veteran was treated for left knee problems while in service, and there was no evidence of a significant gait abnormality contributing to the left knee condition.  And while service treatment records indicate that in January 1999, x-rays were requested due to the Veteran's complaints of "L knee pain inferior to patella,"  the examiner stated that it was "clear that the x-rays were done of the right knee."       

While the VA examiner stated in his report that he reviewed the claims file, he did not consider the Veteran's lay statements regarding the onset of his left knee pain in service, as well as his statements regarding how his left knee condition resulted from compensation due to the pain from his service-connected right knee condition.  The examiner's rationale must acknowledge and discuss any lay evidence of onset and a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  Therefore, the Board finds that a new VA examination is warranted.

Service Connection for a Foot Disorder

The Veteran seeks service connection for a foot disorder, to include pes planus and hallux valgus.  The record reflects that the Veteran last underwent a VA examination regarding his foot condition in February 2009.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, bilateral pes planus, and bilateral hallux valgus.  The examiner went on to state that the Veteran had a clear history of pre-existing hallux valgus and pes planus, and that it was less likely than not that he experienced progression of his hallux valgus and pes planus while in service.  Regarding plantar fasciitis, the examiner noted that there was evidence of the Veteran having developed problems with his feet several years into entering service, but that it was less likely than not that the Veteran had continuous problems with plantar fasciitis after leaving service.  The examiner then opined that it was less likely than not that the Veteran's current plantar fasciitis was directly caused by or permanently aggravated by his time in service.  He stated that it was more likely the result of aging and post-work activity as a security guard.  

The Veteran's April 1985 enlistment Army Reserve Report of Medical examination, conducted prior to his first period of ACDUTRA in June 1985, notes that the Veteran had problems bending his ankles and knees, and that an orthopedic examination revealed flat arches and hallux valgus.  The Veteran was found qualified for basic training.  The Veteran's December 1995 Report of Medical Examination upon enlistment into the Army notes the Veteran as having asymptomatic hallux valgus.  The February 2009 VA examiner's opinions are inadequate, as the examiner did not address whether the Veteran's pre-existing foot disability was aggravated beyond the normal progress of the disease during service, and failed to provide any rationale for his negative opinions.  Consequently, a remand is necessary to obtain a new VA examination with a complete medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Service Connection for a Left Eye Disorder

Regarding the Veteran's claim for service connection for a left eye disorder, service treatment records reflect the Veteran having suffered an left eye injury in service in May 1998.  An October 1998 VA eye examiner found no evidence of an injury to his eye and there was no concern of symptoms suggesting scar tissue or damage.  However, at his May 2015 Board hearing, the Veteran indicated that he currently receives treatment for his left eye from Dr. J.R., his primary care doctor.  The claims file does not contain any treatment reports from Dr. J.R., therefore, on remand complete treatment records should be obtained.

Service Connection for Acquired Psychiatric Disorder

The Veteran is also seeking service connection for an acquired psychiatric disorder.  The record reflects that the Veteran has not been afforded a VA examination in this case.  VA treatment records show the Veteran having been diagnosed with depressive disorder NOS, and major depressive disorder.  Service treatment records show that the Veteran underwent a mental status examination in February 1999, where he was diagnosed with cannabis abuse and an occupational problem.  The Veteran also contends that his depression is due to the constant pain he suffers from due to his service-connected disabilities.  A December 2013 VA mental health assessment note indicates that the Veteran presented "with symptoms of depression and anxiety in the context of chronic pain."  In light of the above evidence, the Board finds that a VA examination is warranted in this case.  See 38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating Claims

Regarding the Veteran's claim for an increased rating for DJD of the right knee, the Veteran last underwent a VA examination in August 2012.  At his May 2015 Board hearing, the Veteran stated that his right knee condition has gotten worse, and that he now had to wear a metal brace for his knee instead of a foam brace.  He also stated that his knee flares up and he suffers cramping and pain with rain and cold, and the pain that he suffers was a 9 on a scale of 10, making you "want to lay real quick."  

With respect to his claims for increased ratings for left ankle tendinosis and right ankle tendinosis, the Veteran last underwent a VA examination of his ankles in December 2011, where the examiner noted that the Veteran did not use any assistive devices.  At his May 2015 Board hearing, the Veteran indicated that since his last VA examination he has since had to wear ankle braces, and that he suffers from swelling in his ankles every day.  He also stated that he cannot rotate either ankle and can only walk about two or three blocks.  

Regarding his claim for an increased rating for GERD, the record reflects that he last underwent a VA examination in December 2011.  The examiner findings included infrequent episodes of epigastric distress.  At his May 2015 Board hearing, the Veteran indicated that his condition has worsened and that he suffers from regurgitation, burning sensations, and coughing due to his GERD.   

Regarding the claim for an increased rating for his PFB, the Veteran also last underwent a VA examination in December 2011.  The examiner found that total body area affected was less than 5 percent and less than 5 percent of exposed areas affected, and that the Veteran was not treated with oral or topical medications within the past 12 months.  At his May 2015 Board hearing the Veteran indicated that his condition has worsened and that his primary care doctor has prescribed him topical medication for treatment.    

In light of the Veteran's allegations of worsening of his conditions, the Board finds that new VA examinations is warranted to determine the current severity of the Veteran's right knee DJD, left ankle tendinosis, right ankle tendinosis, GERD, and PFB.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The Veteran seeks entitlement to TDIU during the periods in which he was unemployed prior to February 2013.  As the Veteran's claim for service connection for a left knee disorder and claims for increased ratings for his DJD of the right knee, left ankle tendinosis, right ankle tendinosis, GERD, and PFB are being remanded for further development, and as a claim for TDIU is dependent upon the degree of impairment from service-connected disabilities; the appeal cannot be resolved until it is determined what disabilities are service-connected, and what  disability ratings are assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the questions of service connection and increased ratings are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

All Claims

Finally, pertaining to the issues being remanded, all updated VA and private treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran submit any necessary authorizations required to enable VA to obtain the complete treatment records from Dr. J.R., his primary care doctor, as well as from any other private treatment providers which have recently treated the Veteran.   After securing any necessary authorization from the Veteran, request such records.  If any identified records are not obtainable, the Veteran and his representative should be notified and the record clearly documented.  The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  

2.  Obtain updated VA treatment records from all facilities identified by the Veteran or in the record, for the period of December 2012 to the present.

3.  After completion of the above, schedule the Veteran for a VA joints examination to determine the nature and etiology of his left knee disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the examiner is requested to address the following: the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee disorder, a) is related to the Veteran's service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected DJD of the right knee. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's lay  statements regarding the onset and continuity of symptomatology of his left knee disorder.  The examiner MUST explain the rationale for the opinion given.

4.  Schedule the Veteran for a VA feet examination to determine the nature and etiology of his bilateral foot  disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the examiner is requested to address the following: a) whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's pre-existing foot disability permanently increased in disability during active duty, and if so, b) whether there is clear and unmistakable (obvious, manifest and undebatable) evidence that the foot disability did not increase beyond normal progression of the disorder during active duty. 

In providing these opinions, the examiner MUST explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

5.  Schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of his psychiatric disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.   Any testing deemed warranted should be accomplished.  All indicated tests and studies (including a mental status examination) should be performed.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the examiner is requested to address the following: the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, his  active military service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected disabilities.

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's lay  statements regarding the onset of his disability.  The examiner MUST explain the rationale for the opinion given.

6.  Schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected DJD of the right knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (both the VBMS claims file and the records in Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

7.  Schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected left and right ankle tendinosis.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (both the VBMS claims file and the records in Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected GERD.  All indicated studies should be conducted.  The entire claims folder (both the VBMS claims file and the records in Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

9.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected PFB.  All indicated studies should be conducted.  The entire claims folder (both the VBMS claims file and the records in Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

10.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, including TDIU.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


